Title: From James Madison to James Monroe, 14 June 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Washington June 14. 1815
                    
                    Nothing important has occurred since my last. The inclosed letter from Dr. Jackson was accompanied with a letter from the Emperor Nap: and another from Caulaincort, circulars, such as have been in our prints, with a few adaptations to the U.S. Genl. Wilkinson rejects an offered Commission for Treating with the N. W. Indians. The others appd. are Harrison, in his place, McArthur, & John Graham. It was known that the last would be gratified with it, and understood that it wd. not much prolong his intended stay in the W. Country. Nothing has been comunicated [sic] by Mr. Serrurier, since his recet. of the despatches referred to by Dr. Jackson. It is probable they are of the same import with those directly to this Govt. Yrs. affey
                    
                        
                            James Madison
                        
                    
                